DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 08/30/2021.  Claims 1-23 are pending and an action on the merits is as follows.	
Response to Arguments
Applicant’s arguments, see Remarks, filed 08/30/2021, with respect to claims 1-23 have been fully considered and are persuasive. Specifically, the applicant amended the claims to overcome the closest considered prior art.  The rejections of claims 1-23 are hereby withdrawn.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 1;specifically, the prior art fails to teach or suggest a Lighting Device  row of lighting elements divided into a plurality of segments of at least two lighting elements, each of the lighting elements comprising at least one light emitting diode, and the at least two lighting elements within each segment being electrically connected in series, a first terminal connector at a first end of the row of lighting elements, the first terminal connector configured to provide a current for a first group of the plurality of segments, and a plurality of wires electrically coupled between the first terminal connector and the first group of the plurality of segments and between each of the lighting elements in the row” in combination with other features of the present claimed invention.
Regarding claims 2-13, these claims are allowable for the reasons given for claim 1 and because of their dependency status on claim 1.
Regarding claim 14,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 14;specifically, the prior art fails to teach or suggest  Lighting Device “wherein at least two parallel rows of lighting elements divided into a plurality of segments, each of the lighting elements comprising at least one light emitting diode, and the lighting elements within each of the plurality of segments being electrically connected in parallel, a first terminal connector at one end of the at least two parallel rows of lighting elements, the first terminal connector comprising at least three power-supply pins configured to provide a current for the lighting elements, and a plurality of wires electrically coupled between the first terminal connector” in combination with other features of the present claimed invention.
Regarding claims 15-21, these claims are allowable for the reasons given for claim 14 and because of their dependency status on claim 14.
Regarding claim 22,  the prior art of record fails to teach or suggest the combination of limitations set forth in claim 22;specifically, the prior art fails to teach or suggest lighting device “a row of lighting elements divided into a plurality of segments of at least two lighting elements, each of the lighting elements comprising at least one light emitting diode and each of the plurality of segments being further divided into at least two sub segments,  wherein, such that within each segment, any two consecutive sub- segments are electrically coupled anti series to each other” in combination with other features of the present claimed invention.
Regarding claims 23, these claims are allowable for the reasons given for claim 22 and because of their dependency status on claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-10pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879